      Case 1-17-01005-ess         Doc 399      Filed 06/29/21     Entered 06/29/21 18:58:48




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

In Re: Tashanna B. Golden                    )
       fka Tashanna B. Pearson               )
                                             )
                                             )            Case No. 16-40809 (ESS)
 Debtor,                                     )
                                             )
Tashanna B. Golden                           )            Chapter 7
fka Tashanna B. Pearson on behalf of herself )
and all others similarly situated            )
                                             )
                Plaintiff,                   )
                                             )
        v.                                   )            Adv. Proc. No. 17-1005 (ESS)
                                             )
Firstmark Services LLC, GS2 2016-A           )
(GS2), National Collegiate Student Loan )
Trust 2006-4 (NCT 2006), Pennsylvania )
Higher Assistance Agency, d/b/a              )
American Education Services,                 )
                                             )
                                             )
                Defendants.                  )
                                             )


             DECLARATION OF H. PETER HAVELES, JR. IN OPPOSITION
               TO PLAINTIFF’S MOTION FOR CLASS CERTIFICATION

        I, H. Peter Haveles, Jr., state as follows:

        1.      I am admitted to practice before the Courts of the State of New York, and am a

member of the Eastern District of New York. I am a member of McDermott Will and Emery, LLP

(“McDermott”), attorneys for defendant Pennsylvania Higher Education Assistance Agency

(“PHEAA”). I have personal knowledge of the facts set forth herein. I submit this Declaration in

support of PHEAA’s opposition to Plaintiff’s Motion for Class Certification (the “Motion”).




                                                      1
     Case 1-17-01005-ess        Doc 399     Filed 06/29/21      Entered 06/29/21 18:58:48




       2.      I submit this declaration to authenticate the exhibits that PHEAA is submitting to

the Court in opposition to the Motion and that PHEAA cites in its accompanying memorandum of

law. I have personal knowledge of the facts set forth herein.

       3.      A number of these exhibits contain personal information of the plaintiff and six

putative class members or have been designated as Confidential in accordance with the Protective

Order entered in this proceeding. PHEAA is filing those exhibits under seal in accordance to

PHEAA’s accompanying Motion to Seal. Those exhibits are Exhibits 3–7, 9, 11, 13–14, 16–23,

25–64, 67–71, and 73 annexed hereto.

       4.      Attached as Exhibit 1 is a true and correct copy of the excerpted deposition

transcript of Todd Mosko, dated August 29, 2019, taken in this proceeding.

       5.      Attached as Exhibit 2 is a true and correct copy of the excerpted deposition

transcript of Tashanna Golden, dated September 30, 2020, taken in this proceeding.

       6.      Attached as Exhibit 3 is a true and correct copy of the Education One Loan

Request/Credit Agreement of Tashanna Golden, dated September 21, 2006, bearing bates numbers

PHEAA0000663 through PHEAA0000678.

       7.      Attached as Exhibit 4 is a true and correct copy of the 2006-4 Pool Supplement by

Bank One, N.A., dated December 7, 2006, bearing bates numbers 2006-4_Golden_000543 through

2006-4_Golden_000545.

       8.      Attached as Exhibit 5 is a true and correct copy of an email chain between Bonnie

Coulter and Tashanna Golden, dated December 20, 2016, bearing bates numbers Golden_00228

through Golden_00230.

       9.      Attached as Exhibit 6 is a true and correct copy of an Education One Loan

Request/Credit Agreement, bearing bates numbers PHEAA0000646 through PHEAA0000654.



                                                2
      Case 1-17-01005-ess           Doc 399     Filed 06/29/21     Entered 06/29/21 18:58:48




         10.     Attached as Exhibit 7 is a true and correct copy of the loan financial activity for

Tashanna       Golden,    bearing    bates    numbers     2006-4_Golden_001238         through   2006-

4_Golden_001247.

         11.     Attached as Exhibit 8 is a true and correct copy of the excerpted deposition

transcript of Richard Neely, dated September 24, 2019, taken in the above captioned matter.

         12.     Attached as Exhibit 9 is a true and correct copy of the Amended and Restated

Guaranty Agreement between the Education Resources Institute, Inc. and Bank One, National

Association, dated April 17, 2002, bearing bates numbers 2006-4_Golden_001099 through 2006-

4_Golden_001137.

         13.     Attached as Exhibit 10 is a true and correct copy of the Declaration of Anthony

Henry with exhibits thereto, dated October 2, 2020, that Mr. Henry provided in response to the

subpoena that defendants served on the University of Pennsylvania Law School.

         14.     Attached as Exhibit 11 is a true and correct copy of the National Center for

Education Statistics IPEDS Data Center printout for the University of Pennsylvania and University

of Pennsylvania website printout, bearing bates numbers Golden_00043 through Golden_00059.

         15.     Attached as Exhibit 12 is a true and correct copy of the excerpted deposition

transcript of Anthony Henry, dated November 13, 2020, taken in this proceeding.

         16.     Attached as Exhibit 13 is a true and correct copy of a letter from American

Education Services to Tashanna Golden, dated March 2, 2016, bearing bates numbers

PHEAA0000300 through PHEAA0000301. 1




1
    American Education Services is the trade name that PHEAA uses for its servicing business.
                                                    3
     Case 1-17-01005-ess        Doc 399     Filed 06/29/21     Entered 06/29/21 18:58:48




       17.     Attached as Exhibit 14 is a true and correct copy of an Order of Discharge and Final

Decree as to Tashanna Golden, dated August 3, 2016, bearing bates numbers PHEAA0000719

through PHEAA0000720.

       18.     Attached as Exhibit 15 is a true and correct copy of the excerpted deposition

transcript of Brenna Ryan, dated June 1, 2021, taken in this proceeding.

       19.     Attached as Exhibit 16 is a true and correct copy of the promissory note for Ms.

Ryan, dated October 5, 2000, bearing bates numbers PHEAA0011133 through PHEAA0011134.

       20.     Attached as Exhibit 17 is a true and correct copy of the note disclosure statement

for Ms. Ryan’s loan from Fleet National Bank, dated November 9, 2000, bearing bates numbers

PHEAA0011144 through PHEAA0011145.

       21.     Attached as Exhibit 18 is a true and correct copy of the loan certification form and

note disclosure statement for Ms. Ryan, dated August 20, 2001, bearing bates number

PHEAA0011123 through PHEAA0011128.

       22.     Attached as Exhibit 19 is a true and correct copy of the promissory note for Ms.

Ryan, dated July 5, 2001, bearing bates numbers PHEAA0011044 through PHEAA0011046.

       23.     Attached as Exhibit 20 is a true and correct copy of Ms. Ryan’s voluntary petition

for bankruptcy in the Eastern District of Arkansas, No. 4:10-bk-16237, Dkt. No. 1, dated August

27, 2010.

       24.     Attached as Exhibit 21 is a true and correct copy of Ms. Ryan’s discharge order

from the Eastern District of Arkansas, No. 4:10-bk-16237, dated December 7, 2010, bearing bates

numbers PHEAA0011150 through PHEAA0011151.

       25.     Attached as Exhibit 22 is a true and correct copy of an email from Ms. Ryan to

PHEAA, dated May 18, 2012, bearing bates number PHEAA0011141.



                                                4
     Case 1-17-01005-ess        Doc 399     Filed 06/29/21    Entered 06/29/21 18:58:48




       26.     Attached as Exhibit 23 is a true and correct copy of an email from Ms. Ryan to

PHEAA, dated October 28, 2016, bearing bates numbers PHEAA0011116 through

PHEAA0011117.

       27.     Attached as Exhibit 24 is a true and correct copy of the excerpted deposition

transcript of Allison Torseth, dated December 7, 2020, taken in this proceeding.

       28.     Attached as Exhibit 25 is a true and correct copy of the note disclosure statement

for Ms. Torseth’s loan from Union Federal Savings Bank, dated January 10, 2008, bearing bates

number PHEAA0009266.

       29.     Attached as Exhibit 26 is a true and correct copy of the note disclosure statement

for Ms. Torseth’s loan from JPMorgan Chase Bank, dated July 14, 2008, bearing bates numbers

PHEAA0009361 through PHEAA0009362.

       30.     Attached as Exhibit 27 is a true and correct copy of the note disclosure statement

for Ms. Torseth’s loan from JPMorgan Chase Bank, dated August 21, 2008, bearing bates number

PHEAA0009203.

       31.     Attached as Exhibit 28 is a true and correct copy of the note disclosure statement

for Ms. Torseth’s loan from JPMorgan Chase Bank, dated October 7, 2008, bearing bates number

PHEAA0009294.

       32.     Attached as Exhibit 29 is a true and correct copy of the loan application for Ms.

Torseth’s loan from JPMorgan Chase Bank, dated July 14, 2008, bearing bates number

PHEAA0009259 through PHEAA0009262.

       33.     Attached as Exhibit 30 is a true and correct copy of the note disclosure statement

for Ms. Torseth’s loan from JPMorgan Chase Bank, dated January 8, 2009, bearing bates number

PHEAA0009263.



                                                5
    Case 1-17-01005-ess        Doc 399      Filed 06/29/21     Entered 06/29/21 18:58:48




       34.    Attached as Exhibit 31 is a true and correct copy of the loan application for Ms.

Torseth’s loans from JPMorgan Chase Bank, dated January 1, 2009, bearing bates number

PHEAA0009301 through PHEAA0009304.

       35.    Attached as Exhibit 32 is a true and correct copy of an Order of Discharge and Final

Decree as to Allison Torseth, dated February 6, 2010, bearing bates number PHEAA0009337.

       36.    Attached as Exhibit 33 is a true and correct copy of an Amended Order of Discharge

and Final Decree as to Allison Torseth, dated September 6, 2017, bearing bates number

PHEAA0009298.

       37.    Attached as Exhibit 34 is a true and correct copy of the loan activity log for Allison

Torseth, bearing bates numbers PHEAA0009316 through PHEAA0009331.

       38.    Attached as Exhibit 35 is a true and correct copy of the loan application for Matthew

Guarino’s loans from Bank of America, dated November 24, 2006, bearing bates numbers

PHEAA0009891 through PHEAA0009892.

       39.    Attached as Exhibit 36 is a true and correct copy of the school certification for

Matthew Guarino’s loans from Bank of America, dated December 9, 2006, bearing bates number

PHEAA0009710.

       40.    Attached as Exhibit 37 is a true and correct copy of the note disclosure statement

for Mr. Guarino’s loan from Bank of America, dated December 22, 2006, bearing bates number

PHEAA0009707.

       41.    Attached as Exhibit 38 is a true and correct copy of the loan credit agreement for

Mr. Guarino’s loan from Bank of America, dated December 4, 2006, bearing bates numbers

PHEAA0009893 through PHEAA0009899.




                                                6
    Case 1-17-01005-ess       Doc 399      Filed 06/29/21     Entered 06/29/21 18:58:48




      42.    Attached as Exhibit 39 is a true and correct copy of the loan detail information for

Mr. Guarino’s loan from Bank of America, dated October 5, 2020, bearing bates number

PHEAA0009890.

      43.    Attached as Exhibit 40 is a true and correct copy of the note disclosure statement

for Mr. Guarino’s loan from Bank of America, dated August 9, 2007, bearing bates number

PHEAA0009722.

      44.    Attached as Exhibit 41 is a true and correct copy of the school certification for

Matthew Guarino’s loans from Bank of America, dated May 31, 2007, bearing bates number

PHEAA0009723.

      45.    Attached as Exhibit 42 is a true and correct copy of the note disclosure statement

for Mr. Guarino’s loan from Bank of America, dated August 22, 2007, bearing bates number

PHEAA0009879.

      46.    Attached as Exhibit 43 is a true and correct copy of the bankruptcy docket for John

and Donna Guarino, No. 2-09-22674-PRW in the Western District of New York, dated November

3, 2014, bearing bates number PHEAA0009885.

      47.    Attached as Exhibit 44 is a true and correct copy of the bankruptcy docket for

Matthew Guarino, No. 2-11-21438-JCN in the Western District of New York, dated November 3,

2014, bearing bates number PHEAA0009889.

      48.    Attached as Exhibit 45 is a true and correct copy of the loan activity log for Matthew

Guarino, bearing bates numbers PHEAA0009769 through PHEAA0009874.

      49.    Attached as Exhibit 46 is a true and correct copy of the note disclosure statement

for Yvonne Joseph’s loan from KeyBank National Association, dated August 15, 2005, bearing

bates numbers PHEAA0010920 through PHEAA0010923.



                                               7
    Case 1-17-01005-ess        Doc 399     Filed 06/29/21      Entered 06/29/21 18:58:48




       50.    Attached as Exhibit 47 is a true and correct copy of the promissory note for Yvonne

Joseph’s loan from KeyBank National Association, dated August 30, 2005, bearing bates numbers

PHEAA0010935 through PHEAA0010942.

       51.    Attached as Exhibit 48 is a true and correct copy of Ms. Joseph’s Notice of Chapter

7 Bankruptcy Case, Meeting of Creditors, & Deadlines in the Eastern District of New York, No.

1-10-48480-ess, Dkt. No. 1, dated September 3, 2010, bearing bates numbers PHEAA0010901

through PHEAA0010904.

       52.    Attached as Exhibit 49 is a true and correct copy of an Order of Discharge and Final

Decree as to Yvonne Joseph, dated December 14, 2010, bearing bates numbers PHEAA0010895

through PHEAA0010896.

       53.    Attached as Exhibit 50 is a true and correct copy of the loan activity log for Yvonne

Joseph, bearing bates numbers PHEAA0010910 through PHEAA0010919.

       54.    Attached as Exhibit 51 is a true and correct copy of the loan application for Miriam

Redling’s loans from The Access Group, dated May 28, 1998, bearing bates number

PHEAA0010815.

       55.    Attached as Exhibit 52 is a true and correct copy of the disclosure statement for

Miriam Redling’s loan from The Access Group, dated October 6, 1997, bearing bates number

PHEAA0010794.

       56.    Attached as Exhibit 53 is a true and correct copy of the note disclosure statement

for Miriam Redling’s loan from The Access Group, dated June 10, 1998, bearing bates number

PHEAA0010793.




                                                8
    Case 1-17-01005-ess        Doc 399     Filed 06/29/21      Entered 06/29/21 18:58:48




       57.    Attached as Exhibit 54 is a true and correct copy of the loan application for Miriam

Redling’s loan from The Access Group, dated January 11, 2000, bearing bates numbers

PHEAA0010813 through PHEAA0010814.

       58.    Attached as Exhibit 55 is a true and correct copy of a letter received by AES

regarding Ms. Redling’s bankruptcy proceedings, dated January 30, 2008, bearing bates number

PHEAA0010810.

       59.    Attached as Exhibit 56 is a true and correct copy of the loan activity log for Miriam

Redling, bearing bates numbers PHEAA0010575 through PHEAA0010650.

       60.    Attached as Exhibit 57 is a true and correct copy of the loan application and

promissory note for Sergey Yangolenko’s loan from Key Bank USA, dated December 27, 2003,

bearing bates numbers PHEAA0009410 through PHEAA0009415.

       61.    Attached as Exhibit 58 is a true and correct copy of the note disclosure statement

for Sergey Yangolenko’s loan from Key Bank USA, dated January 22, 2004, bearing bates number

PHEAA0009402.

       62.    Attached as Exhibit 59 is a true and correct copy of the note disclosure statement

for Sergey Yangolenko’s loan from Key Bank USA, dated May 24, 2004, bearing bates number

PHEAA0009416.

       63.    Attached as Exhibit 60 is a true and correct copy of the school certification for

Sergey Yangolenko’s loan from Key Bank USA, dated May 11, 2004, bearing bates number

PHEAA0009429.

       64.    Attached as Exhibit 61 is a true and correct copy of a letter from AES to Sergey

Yangolenko, dated January 8, 2008, bearing bates number PHEAA0009422.




                                                9
     Case 1-17-01005-ess        Doc 399     Filed 06/29/21      Entered 06/29/21 18:58:48




       65.     Attached as Exhibit 62 is a true and correct copy of the school certification for

Sergey Yangolenko’s loan from Key Bank USA, dated June 8, 2005, bearing bates number

PHEAA0009388.

       66.     Attached as Exhibit 63 is a true and correct copy of an Order of Discharge and Final

Decree as to Sergey Yangolenko, dated August 27, 2012, bearing bates numbers PHEAA0009445

through PHEAA0009446.

       67.     Attached as Exhibit 64 is a true and correct copy of the loan activity log for Sergey

Yangolenko, bearing bates numbers PHEAA0009436 through PHEAA0009444.

       68.     Attached as Exhibit 65 is a true and correct copy of the excerpted deposition

transcript of Elaine Varas, dated January 8, 2021, taken in this proceeding.

       69.     Attached as Exhibit 66 is a true and correct copy of the excerpted deposition

transcript of Mark Kantrowitz, dated August 21, 2020, taken in this proceeding.

       70.     Attached as Exhibit 67 is a true and correct copy of the loan credit agreement for

Allison Torseth, dated June 12, 2008, bearing bates number PHEAA0009300.

       71.     Attached as Exhibit 68 is a true and correct copy of the loan credit agreement for

Matthew Guarino, dated December 4, 2006, bearing bates numbers PHEAA0009697 through

PHEAA0009703.

       72.     Attached as Exhibit 69 is a true and correct copy of Miriam Redling’s 1098-E tax

forms from 2015 to 2018, bearing bates numbers PHEAA0010651 through PHEAA0010658.

       73.     Attached as Exhibit 70 is a true and correct copy of Matthew Guarino’s 1098-E tax

forms for 2016, bearing bates number PHEAA0009460.

       74.     Attached as Exhibit 71 is a true and correct copy of the co-signor application for

Sam Green, dated September 21, 1997, bearing bates numbers PHEAA0010818.



                                                10
      Case 1-17-01005-ess        Doc 399     Filed 06/29/21     Entered 06/29/21 18:58:48




          75.   Attached as Exhibit 72 is a true and correct copy of the excerpted deposition

transcript of John DeBois, dated September 3, 2020, taken in this proceeding.

          76.   Attached as Exhibit 73 is a true and correct copy of the loan credit agreement for

Miriam Redling, dated September 17, 1998, bearing bates numbers PHEAA0010816 through

PHEAA0010817.

          77.   In May 2020, we produced on behalf of PHEAA to plaintiff’s counsel in connection

with discovery in this proceeding a comprehensive database identifying any borrower who filed

for bankruptcy between 2005 and May 21, 2020 and for whom PHEAA serviced a loan. All of

the loans in the schedule are loans that PHEAA serviced, but which are owned by third parties,

i.e., PHEAA’s clients. The native file for that database bears the bates number PHEAA0009176.

          78.   The database provides plaintiff with the name of all the owners of the loans of such

borrowers. All of those loan owners are institutions and trusts resident in the United States. In the

database, approximately 113 of the 259 total loan owners are banks as opposed to asset-backed

trusts.

          79.   In coordination with Ms. Golden’s counsel to identify two individuals who are

putative class members for depositions, PHEAA identified and produced in accordance with this

Court’s September 3, 2020 Order the loan files in PHEAA’s possession for six individuals. Those

six individuals are Brenna Ryan, Allison Torseth, Matthew Guarino, Yvonne Joseph, Miriam

Redling and Sergey Yangolenko.

          80.   Five of the six putative class members for which discovery occurred (Brenna Ryan,

Allison Torseth, Matthew Guarino, Yvonne Joseph and Sergey Yangolenko) exceeded the cost of

attendance based on PHEAA’s records. With respect to Miriam Redling, the IPEDS data utilized

by Mr. DeBois in his analysis lacks any data with respect to cost of attendance for years prior to



                                                 11
     Case 1-17-01005-ess          Doc 399   Filed 06/29/21     Entered 06/29/21 18:58:48




2000. Therefore, no determination can be made with respect to whether Ms. Redling’s loans

exceeded the cost of attendance in 1997 or 1998. However, Ms. Redling’s loans did not exceed

the cost of attendance in 2000.

       I declare the foregoing statements to be true under the penalties of perjury.

Dated: June 29, 2021


                                             /s/ H. Peter Haveles, Jr.
                                             H. PETER HAVELES, JR.




                                                12
